Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the following limitations in lines 11-21 of the claim:
(a) determine that a difference between the first fingerprint and a third fingerprint for the first optical link indicates that a third optical link has been substituted for the first optical link in the path, the third fingerprint being different from the first fingerprint; 
(b) determine that the network path is not secure in response to determining that the third optical link has been substituted for the first optical link in the path; 
(c) determine that the difference between the first fingerprint and the third fingerprint indicates that a particular physical property of the first optical link has changed; and 
(d) determine that the network path is secure based upon the determination that the particular physical property of the first optical link has changed.
Based on the same difference between the same first fingerprint and the same third fingerprint, the controller determines that the network path is not secure according to limitation (b) and determines that the network path is secure according to limitation (d). Since the path is either secure or not secure, and cannot be secure and not secure at the same time, the claim is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-9, 11-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahadian et al. (U.S. Patent Application Pub. 2020/0350986 A1) in view of Chhillar et al. (U.S. Patent 10,097,306 B1) and Lee et al. (Lee et al., “Path Computation Element Communication Protocol Requirements and Protocol Extensions in Support of Global Concurrent Optimization”, IETF Internet Draft, May 29, 2007).
Regarding claim 1, Ahadian et al. teaches in FIG. 1 a data communication network, comprising: a plurality of network nodes (network components 121, 122 and 123) coupled together via optical links (the dotted lines are fiber optic links); at least one analyzer configured to provide a unique fingerprint of physical properties for each of the optical links (Ahadian et al. teaches in paragraph [0054] and FIG. 4A that a network node includes measuring optical signal quality in the optical fibers by way of an optical time domain reflectometer (OTDR)); and a network controller (controller 250 of FIG. 5A) configured to: receive a first fingerprint for the first optical link from the analyzer; receive a second fingerprint for the first optical link from the analyzer, the second fingerprint being different from the first fingerprint; and determine that the network path is not secure based upon the difference between the first fingerprint and the second fingerprint (Ahadian et al. teaches in paragraph [0061] analyzing the reflected signal and obtaining a signature of a fiber link; signature of Ahadian et al. is equivalent to fingerprint of instant claim; Ahadian et al. teaches in paragraph [0065] obtaining a second set of reflected light during operating conditions and comparing the reflect signal to corresponding values obtained and stored during an initial condition of the fiber link, i.e. the first fingerprint, to assess whether there is a fault or tampering of the link; it is understood that a tampered link is not secure). The difference between Ahadian et al. and the claimed invention is that Ahadian et al. does not teach determine a network path between a pair of the network nodes, wherein the network path traverses a first optical link. Chhillar et al. teaches in FIG. 2 and col. 5, lines 22-25 that nodes in a network can be connected to an SDN controller which can be a path computation element (PCE) as taught by Lee et al. on page 7, Section 3.1, Application of the PCE Architecture. One of ordinary skill in the art would have been motivated to combine the teaching of Chhillar et al. and Lee et al. with the system of Ahadian et al. because the purpose of an optical network is to set up communication paths between nodes.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a network controller to determine paths each of which connects pairs of network nodes, as taught by Chhillar et al. and Lee et al., in the system of Ahadian et al.
Regarding the limitation “define a signature for the path, the signature including the first fingerprint”, it is simply a definition that a signature of a path comprises fingerprints of the links that constitute the path. Such a definition does not structurally distinguish the claimed invention from the prior art.
Claim 11 is rejected based on the same reason as that for rejecting claim 1.
Regarding claims 2 and 12, Chhillar et al. teaches in FIG. 1 that a path may comprise several optical links; for example, a path from node 110a to 110d may comprise two links (link 120 between 110a and 110b and link 120 between 110b and 110d).
Regarding claims 3 and 13, it is obvious that the combination of Ahadian et al., Chhillar et al. and Lee et al. compares the reflected signal of a fiber link to corresponding values obtained and stored during an initial condition of the fiber link for each fiber link of the path of claim 2, including the second fiber link.
Regarding claims 6 and 16, Ahadian et al. teaches in paragraph [0065] obtaining a second set of reflected light during operating conditions and comparing the reflect signal to corresponding values obtained and stored during an initial condition of the fiber link, i.e. the first fingerprint, to assess whether there is a fault or tampering of the link. The result of the comparison can be that there is no fault or tampering of the link 
Regarding claims 7 and 17, Ahadian et al. teaches in paragraph [0079] that a change may be due to an aging communication channel as represented by, for example, a lower value of a transmitted power.
Regarding claims 8 and 18, Ahadian et al. teaches in FIG. 4A optical time domain reflectometry (OTDR).
Regarding claims 9 and 19, Ahadian et al. teaches in FIG. 4C and paragraph [0060] that the reflected signal indicates discontinuities in the signal path.
Claim(s) 4, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahadian et al., Chhillar et al. and Lee et al. as applied to claims 1-3, 6-9, 11-13 and 16-19 above, and further in view of Murphy et al. (U.S. Patent Application Pub. 2022/0084376 A1).
Ahadian et al., Chhillar et al. and Lee et al. have been discussed above in regard to claims 1-3, 6-9, 11-13 and 16-19. The difference between Ahadian et al., Chhillar et al. and Lee et al. and the claimed invention is that Ahadian et al., Chhillar et al. and Lee et al. do not teach that the network controller is further configured to determine that a difference between the first fingerprint and the second fingerprint indicates that a second optical link has been substituted for the first optical link in the path. Murphy et al. teaches in paragraph [0027] that an insecure link may be caused by a fiber being substituted. One of ordinary skill in the art would have been motivated to combine the teaching of Murphy et al. with the modified system of Ahadian et al., Chhillar et al. and Lee et al. to give a comprehensive analysis of the comparison results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine whether a fiber has been substituted, as taught by Murphy et al., in the modified system of Ahadian et al., Chhillar et al. and Lee et al.
Regarding claim 20, Ahadian et al. teaches in paragraph [0065] obtaining a second set of reflected light during operating conditions and comparing the reflected signal to corresponding values obtained and stored during an initial condition of the fiber optic link, i.e. the signature, to assess whether there is a fault or tampering of the link; Murphy et al. teaches that a link is insecure if it has been substituted without being noticed and verified.
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahadian et al., Chhillar et al. and Lee et al. as applied to claims 1-3, 6-9, 11-13 and 16-19 above, and further in view of Birk et al. (U.S. Patent Application Pub. 2020/0092026 A1) and Doshi et al. (U.S. Patent 6,215,763 B1).
Ahadian et al., Chhillar et al. and Lee et al. have been discussed above in regard to claims 1-3, 6-9, 11-13 and 16-19. The difference between Ahadian et al., Chhillar et al. and Lee et al. and the claimed invention is that Ahadian et al., Chhillar et al. and Lee et al. do not teach that the network controller is further configured to set a network routing table of the first network node based upon the path in response to determining the path. Birk et al. teaches in FIG. 1 a network comprising network nodes and an SDN controller 155. Birk et al. teaches in paragraph [0024] that the controller provisioning routing tables and Doshi et al. teaches, e.g., in FIG.13A, step 240 (col.26, lines 16-20) that the routing table is updated according to the actual provisioning of paths. One of ordinary skill in the art would have been motivated to combine the teaching of Birk et al. and Doshi et al. with the modified system of Ahadian et al., Chhillar et al. and Lee et al. because the routing table keeps track of the network resources and is critical in managing the network.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a routing table to keep track of usage of network resources, as taught by Birk et al. and Doshi et al., in the modified system of Ahadian et al., Chhillar et al. and Lee et al.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahadian et al., Chhillar et al. and Lee et al. as applied to claims 1-3, 6-9, 11-13 and 16-19 above, and further in view of Shibahara et al. (U.S. Patent Application Pub. 2022/0329343 A1).
Ahadian et al., Chhillar et al. and Lee et al. have been discussed above in regard to claims 1-3, 6-9, 11-13 and 16-19. The difference between Ahadian et al., Chhillar et al. and Lee et al. and the claimed invention is that Ahadian et al., Chhillar et al. and Lee et al. do not teach that the optical links include at least one of a single mode fiber optic cable and a multi-mode fiber optic cable. Shibahara et al. teaches in paragraph [0002] that the optical fibers underlying current large-capacity optical networks are single-mode fibers. One of ordinary skill in the art would have been motivated to combine the teaching of Shibahara et al. with the modified system of Ahadian et al., Chhillar et al. and Lee et al. to deploy the system in a network comprising single-mode fiber because single-mode fiber supports large capacity transmission.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use single-mode fibers for the network links, as taught by Shibahara et al., in the modified system of Ahadian et al., Chhillar et al. and Lee et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,388,493. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of each of claims 1-20 of instant application are taught by the corresponding claim of Patent ‘493.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 17/490550 in view of Chhillar et al. (U.S. Patent 10,097,306 B1) and Lee et al. (Lee et al., “Path Computation Element Communication Protocol Requirements and Protocol Extensions in Support of Global Concurrent Optimization”, IETF Internet Draft, May 29, 2007). 
Regarding claim 1, claim 1 of  Application ‘550 teaches all the limitations except the determining of a network path between a pair of the network nodes, wherein the network path traverses a first optical link. Chhillar et al. teaches in FIG. 2 and col. 5, lines 22-25 that nodes in a network can be connected to an SDN controller which can be a path computation element (PCE) as taught by Lee et al. on page 7, Section 3.1, Application of the PCE Architecture. One of ordinary skill in the art would have been motivated to combine the teaching of Chhillar et al. and Lee et al. with claim 1 of Application ‘550 because the purpose of an optical network is to set up communication paths between nodes.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a network controller to determine paths each of which connects pairs of network nodes, as taught by Chhillar et al. and Lee et al., in the system of claim 1 of Application ‘550.
Claim 11 is provisionally rejected based on similar reasoning.
This is a provisional nonstatutory double patenting rejection. The Examiner notes that a Notice of Allowance has been mailed for Application No. 17/490550 on 8 December 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl15 December 2022



/SHI K LI/Primary Examiner, Art Unit 2637